Case: 13-60110       Document: 00512429330         Page: 1     Date Filed: 11/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 4, 2013
                                     No. 13-60110
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ANTHONY D. JONES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:11-CR-113-2


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Anthony D. Jones pleaded guilty to passing, with the intent to defraud, a
counterfeit $100 bill and was sentenced to time served and three years of
supervised release and ordered to pay $100 in restitution. He appeals the denial
of his motion to suppress evidence, contending that the officer lacked probable
cause to arrest him and search his person as a search incident to arrest.
       We review the district court’s conclusions of law de novo and its findings
of facts for clear error. United States v. Gomez, 623 F.3d 265, 268-69 (5th Cir.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-60110     Document: 00512429330       Page: 2   Date Filed: 11/04/2013

                                   No. 13-60110

2010). A warrantless search must fall within an exception to the warrant
requirement, such as a search incident to a lawful arrest. United States v. Ho,
94 F.3d 932, 935 (5th Cir. 1996). “A warrantless arrest must be based on
probable cause.” Id.
      It is unlawful to pass, with the intent to defraud, a counterfeit security of
the United States. 18 U.S.C. § 472. “Generally, probable cause to arrest for the
offense of passing a counterfeit note is established by circumstances showing the
passing of a counterfeit note coupled with an identification of the individual who
passed the note.” United States v. Hernandez, 825 F.2d 846, 849 (5th Cir. 1987).
      Jones contends that the officer lacked probable cause to arrest him
because he denied knowing that the bill was counterfeit and § 472 requires
knowledge that the bill was counterfeit. This contention is without merit. The
officer had probable cause to arrest Jones for passing a counterfeit security when
he removed Jones from the truck; at this time, Jones had admitted giving a $100
bill to the complainant and was identified by the complainant as the person who
gave her the bill, the complainant had told the officer that a store clerk identified
the bill as counterfeit, and the officer had observed that the bill in question
appeared to be counterfeit. See id. at 849-50. Jones’s denial of any intent to
defraud did not negate probable cause because the probable cause standard
“requires substantially less evidence than that sufficient to support a
conviction.” Ho, 94 F.3d at 936.
      For the foregoing reasons, the district court did not err by denying Jones’s
motion to suppress. Although the district court relied on a different ground in
its suppression ruling, we may affirm on any basis supported by the record. See
Sojourner T v. Edwards, 974 F.2d 27, 30 (5th Cir. 1992).
      The judgment of the district court is AFFIRMED.




                                         2